PCIJ_AB_50_WomenNightWork_LNC_NA_1932-11-15_ADV_01_NA_01_EN.txt. 383

DISSENTING OPINION BY M. ANZILOTTI.
{ Translation, | .

1.—T regret that I am unable to concur in the opinion

given by the Court.
_ In my view the question is not whether it is possible to
find a valid ground for placing upon Article 3 of the Conven-
tion concerning the employment of women during the night
an interpretation other than that which is consistent with the
natural meaning of its terms; notwithstanding the fact that
the Article is perfectly clear. | :

If Article 3, according to the natural meaning of its terms,
were really perfectly clear, it would be hardly admissible to
endeavour to find an interpretation other than that which
flows from the natural meaning of its terms.

But I do not see how it is possible to say that an article
of a convention is clear until the subject and aim of the
convention have been ascertained, for the article only assumes
its true import in this convention and in relation thereto.
Only when it is known what the Contracting Parties intended
to do and the aim they had in view is it possible to say
either that the natural meaning of terms used in a particular
article corresponds with the real intention of the Parties, or
that the natural meaning of the terms used falls short of or
goes further than such intention. In the first alternative it
may rightly be said that the-text is clear and that it is
impossible, on the pretext of interpretation, to endow it with
an import other than that which is consistent with the natural
meaning of the words. In the other alternative, since the
words have no value save as an expression of the intention
of the Parties, it will be found either that the words have
been used in a wider sense than normally attaches to them
(broad interpretation) or that they have been used in a
narrower sense than normally attaches to them (narrow inter-
pretation).

The first question which arises therefore is what is the sub-
ject and aim of the convention in which occurs the article to
be interpreted.

22
DISSENTING OPINION BY M. ANZILOTTI 384

2.—The Convention of Washington concerning the employ-
ment of women during the night was concluded in accordance
with Part XIII of the Treaty of Versailles and as a part of
the programme which this Treaty assigns to the International
Labour Organization.
In my view there can be no doubt that Part XIII of the
Treaty of Versailles has for its object the regulation of the
employment of manual workers (owÿriers). I am prepared to
admit that the provisions of this Part do not necessarily
restrict the competence of the International Labour Organiza-
tion to manual workers (ouvriers) properly so-called and that
it is open to that Organization also to concern itself with
certain other categories of workers (travailleurs); but this latter
task is a secondary and in a sense an incidental one, whereas
the regulation of the conditions of employment of manual
workers (ouvriers) is the essential and normal task of the
Organization.
. This follows, in the first place, from the historical connection
between this Part of the Treaty of Versailles and the scientific
and practical movement which, especially since the early years
of the century, had prepared and already in part brought
into being what was called ‘‘international labour legislation”
(in French: “droit international ouvrier’ or “le droit inter-
national du travail’) and which, whatever name it was known
by, was intended to make possible and to guarantee, by
means of international agreements, certain ‘measures for the
protection of labour. Part XIII of the Treaty of Versailles
takes up and carries on this movement under the new condi-
tions resulting from the war: the basis adopted is much
broader, since the Organization includes, at all events poten-
tially, all States; the procedure is more effective since the
Organization is permanent; but the subject and aim remain
the same, viz. the protection of labour by the regulation of
conditions of work. |

There is nothing in Part XIII of the Treaty of Versail-
les—nor, if it is desired to refer to them, in the records
of the preparatory work—to justify the idea that what
was aimed at was no longer the protection of manual
workers (ouvriers) but the protection of workers in general
(travailleurs). On the contrary, notwithstanding the deficiencies

23
DISSENTING OPINION BY M. ANZILOTTI 385

or inconsistencies of the terms used in one or other of
the texts, Part XIII of the Treaty of Versailles clearly
indicates that its object is the protection of labour, that what
the High Contracting Parties agree jointly to carry out is
the old programme of social reforms in the interest of the
working class.

Thus, the Preamble of this Part of the Treaty of Versailles,
in which is set out the programme of the Organization, after
stating that “conditions of labour exist involving such injus-
tice, hardship and privation to large numbers of people as to
produce unrest so great that the peace and harmony of the
world are imperilled’ and that “an improvement of those
conditions is urgently required’, indicates the principal direc-
tions in which such improvements should be made, and
mentions “the regulation of the hours of work, including the
establishment of a maximum working day and week, the
regulation of the labour supply, the prevention of unemploy-
ment, the provision of an adequate living wage, the protection
of the worker against sickness, disease and injury arising out
of his employment, the protection of children, young persons
and women, provision for old age and injury, protection of
the interests of workers when employed in countries other
than their own, recognition of the principle of freedom of
association, the organization of vocational and technical
education and other measures”. Clearly, these are the claims
which the working class had long since raised and which are
closely bound up with the conditions of manual work in
modern industrial organization.

Similarly, the Preamble explains why these improvements
must form the subject of an international understanding :
“the failure of any nation to adopt humane conditions of
labour is an obstacle in the way of other nations which
desire to improve the conditions in their own countries’. In
point of fact, humanitarian efforts to bring about reforms in
the domain of the protection of labour had hitherto encount-
ered a very serious objection consisting in the impossibility
of placing a national industry in a position of inferiority by
imposing upon it burdens which foreign industry had not to
bear. Part XIII of the Treaty of Versailles is designed to

24
DISSENTING OPINION BY M. ANZILOTTI 386

remove this obstacle: accordingly it contemplates the regu-
lation of conditions of work in industry, this word. “industry”
being construed in its wider sense and as covering agriculture
as well as industry properly so-called (Opinion No. 2).

This idea, which emerges so clearly from the Preamble,
also serves as the basis of the organization which is described
in Chapter I of this Part of the Treaty of Versailles and
which presupposes the existence of industrial organizations
of employers and workers. It has never been questioned
that the workers’ industrial organizations are manual workers’
organizations (organisations ouvrières) as opposed to employer’s
organizations. If this idea be not accepted, the whole of
Part XIII of the Treaty of Versailles—whether sound or not—
becomes incomprehensible ; I do not:see, for instance, how one
could decide which organizations were most representative of
the workers in a particular country, if account had ‘to be
taken of labour organizations other than manual labour organ-
izations (organisations ouvrières).

Finally, it should be observed that Article 427 enunciates
“general principles”, i.e. “methods and principles for regulating
labour. conditions” which the High Contracting Parties agree
to apply. After observing that “the well-being, physical,
moral and intellectual, of industrial wage-earners is of supreme
international importance”, this Article declares that ‘‘there
are methods and principles for regulating labour conditions
which: all industrial communities should endeavour to apply,
so far as their special circumstances will permit”; which
methods and. principles, “if adopted by the industrial commu-
nities who are Members of the League .... will confer, lasting
benefits upon the wage-earners of the world”. I have some
difficulty in understanding how all this could have been written
with anything else in mind except the labour conditions of
manual workers.

As regards the “methods and principles” enunciated in the
Article, perusal of them will suffice to show that their object
is the introduction of certain measures of protection directly
concerning manual workers (ouvriers), even though the possi-

25
DISSENTING OPINION BY M. ANZILOTTI 387

bility of sometimes endowing such measures with a wider
application is not excluded. It is worthy of note that the
“guiding principle’ referred to in the second paragraph of
Article 427 and formulated under No. 1 is to the effect that
“labour should not be regarded merely as a commodity or
article of commerce’.

3.—If the task allotted by Part XIII of the Treaty of
Versailles to the Organization which it establishes is the regu-
lation of conditions of manual labour, it is only natural to
infer that any convention concluded under this Part is to be
regarded as relating to manual labour and not to labour in
general. Another and more general intention is conceivable
but cannot be presumed: it must be proved.

It is in regard to this point more particularly that I dis-
agree with the present opinion. The Court’s view appears to
be as follows: Article 3 of the Convention, taken by itself
and considered separately, certainly applies to the women
referred to in the question submitted to the Court; accordingly,
to be able to construe it as not applying to women who
hold positions of supervision or management, some valid ground
for construing the Article otherwise than in accordance . with
the natural meaning of the words must be found. In my
view, on the other hand, Article 3 should not be taken by
itself and considered separately; it should be construed in
relation to the Convention of which it forms part and which,
by its nature, concerns the employment of women manual
workers (ouvrières). Accordingly, it has merely to be con-
sidered whether, having regard to the terms used, this Article
affords. proof that the intention of the High Contracting
Parties was to prohibit, not only the employment of women
manual workers during the night, but in general the employ-
ment at night of women in industry.

This question I. feel bound to answer in the negative. As
I see it, the only. argument that can be adduced in support
of the interpretation that the Washington Convention applies
to women in general and not only to.women manual workers
(ouvriéves) is that that Convention, in - Article 3, as also in
other places, uses the expression “women” without adding

26
DISSENTING. OPINION BY M. ANZILOTTI 388

anything to indicate that women manual workers and not
women in general are meant.

- But this argument, which in itself is sufficiently weak, for
it has no regard to the nature of the Convention in which
the expression is used, loses all its force when we observe
that this expression is used in documents relating to labour
legislation to designate women industrial workers, just as the
expressions children and young persons mean, not children and
young persons in general, but those engaged in manual work
(tvavatl d’ouvrier). National legislation would furnish a large
number of examples; but I will only mention the Preamble of
Part XIII of the Treaty of Versailles and Article 427, No. 6;
of that Treaty, as also the Convention of Berne of 1906
concerning. the prohibition of night work for women employed
in industry, where the same general expression is used repeat-
edly to indicate women manual workers (ouvrières). I find it
difficult to believe that the delegates at the Washington. Con-
ference, who must have been more or less familiar with the
texts in question, should have used an expression which, to
say the least, is ambiguous, if they really intended to extend
the prohibition to all women.

4.—For these reasons, I am of opinion that a correct inter-
pretation of Article 3 of the Convention of Washington leads
to the conclusion that that Convention applies exclusively to
women manual workers.

If however any doubt were possible, it would be necessary
to refer to the preparatory work, which, in such case, would
be adduced not to extend or limit the scope of a text clear
in itself, but to verify the existence of an intention not neces-
sarily emerging from the text but likewise not necessarily
excluded by that text.

Now the preparatory work shows most convincingly that
the intention of the Washington Conference was to maintain—
whilst for technical reasons adopting a new convention—the
main lines of the Berne Convention, save for a certain number
of clearly indicated modifications none of which relate to the

27
DISSENTING OPINION BY M. ANZILOTTI 389

question before us. And since the Berne Convention, accord-
ing both to its actual terms and to the universally adopted
interpretation thereof, refers only to women manual workers,
it follows that the intention of the Conference was tà regulate.
the night employment of women manual workers. Thus the
preparatory work would, if need be, confirm the interpretation
which, in my view, naturally flows from the text of the
Convention. |

5.—This being so, it only remains for me to add that the
answer to the question put to the Court should, in my view,
have been based on investigations in two directions. On the
one hand, it should have sought to obtain as accurate as
possible a definition of the category of workers (manual
workers: ouvriers) referred to in Part XIII of the Treaty of
Versailles; a category which is far from being clear and
definite. On the other hand, it should have investigated the
nature of the duties of supervision or management referred
to in the request, in order to establish whether and, if so,
in what circumstances, women who are engaged in these
duties can be included in the category of workers in question.

(Signed) D. ANZILOTTI.

28
